Case 3:21-cv-00211-RAH-KFP Document 3-9 Filed 03/11/21 Page 1 of 5




                          07: .
                              0 t,
                                 ,




             ral 14AR I I P 4: 50




                        Exhibit 9
     Case 3:21-cv-00211-RAH-KFP Document 3-9 Filed 03/11/21 Page 2 of 5




                UNITED STATES DISTRICT COURT FOR THE
                    MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

THE STATE OF ALABAMA;ROBERT
ADERHOLT,Representative for Alabama's
4th Congressional District, in his official and
individual capacities; WILLIAM GREEN;
AND CAMARAN WILLIAMS,
                                                             3:21-cv-211-RAH
                               Plaintiffs,        CASE NO.

                       v.

UNITED STATES DEPARTMENT OF
COMMERCE;GINA RAIMONDO,in her
official capacity as Secretary of Commerce;
UNITED STATES BUREAU OF THE
CENSUS,an agency within the United States
Department of Commerce; and RON
JARMIN,in his official capacity as Acting
Director ofthe U.S. Census Bureau,

                               Defendants.
   Case 3:21-cv-00211-RAH-KFP Document 3-9 Filed 03/11/21 Page 3 of 5




                      DECLARATION OF CAMARAN WILLIAMS

CAMARAN WILLIAMS declares as follows:

      1.     I am 32 years old and competent to make this declaration.

     2.      I am a U.S. citizen and am lawfully registered to vote in Alabama.

     3.      I regularly vote in federal, state, and local elections in Alabama.

     4.      I live in the city limits ofPell City, Alabama, which is in St. Clair County. My

      mailing address is Cropwell, but my home is within the borders ofPell City.

     5.      I work in the corporate security department for Region's Bank.

     6.      I have three children, ages five, three, and one. My children will be students in the

      Pell City School District, with the eldest starting in the fall of2021. Ifthe schools plan

      staffing and facilities based on incorrect data, my children will suffer.

      7.     I also serve on the Pell City Planning Commission and have so served for the last

      four years. I was appointed on December 20,2016, and I have served as Chairman since

      February of2020.

      8.     I will suffer many harms as a member ofthe Planning Commission and as a voter

      and resident ofAlabama due to the census delays and the application ofdifferential

      privacy to the census data.

      9.      As a member ofthe Pell City Planning Commission,I regularly use census data

      when making various land use decisions. For example,I use census data when evaluating

      zoning requests and conditional use permits. One ofthe more important uses ofcensus

      data in my role as a member ofthe Planning Commission is to study the population

      trends. I use population data to evaluate future land uses and to make determinations for
Case 3:21-cv-00211-RAH-KFP Document 3-9 Filed 03/11/21 Page 4 of 5




 various subdivision and plat applications, annexation requests, variances, and the

 compilation ofthe City's 20-year Comprehensive Plan.

 10.    The Census Bureau's use ofdifferential privacy will interfere with my ability to

 make various decisions in my role as a Planning Commissioner as I will be unable to rely

 on the accuracy ofthe reported data, and this will directly impact me as a citizen. This

 will have a multitude of negative consequences for the Planning Commission and the

 residents ofPell City writ large. For example, specific land uses may be authorized that

 would otherwise be inadvisable for a specific community because the data reported by

 the Census Bureau incorrectly reports certain population or demographic figures.

 11.    In addition to my role on the Planning Commission,there is a very strong

 likelihood that my votes for the U.S. House ofRepresentatives, state legislature, and/or

 local elections will be diluted because differential privacy skews the actual numbers of

 voters in a given area.

 12.    Because the Census Bureau does not intend to release accurate data,I will not

 know until at least after the election is held—and,in fact, may never know—ifmy vote is

 being weighed as equally as the vote ofanother voter in a neighboring district.

 13.    I have been made aware that, under the most recent demonstration data produced

 by the Census Bureau, my votes for certain city, county, and state elections may be

 diluted because the reported population ofthe various districts will not reflect the actual

 population. Furthermore, given the total number of districted elections in which I vote,

 my vote will be diluted in one or more districts.

 14.    I have been made aware that, based on demonstration data, Pell City and its

 school district will be substantially impacted by the Bureau's use ofdifferential privacy.
   Case 3:21-cv-00211-RAH-KFP Document 3-9 Filed 03/11/21 Page 5 of 5




       What is specifically concerning to me as a father is what the demonstration data does

       with respect to school age children. Differential privacy appears to significantly change

       children's populations. In this case,I'm informed it would add 79 children to the Pell

       City school district's area. This will result in a potential planning crisis as schools may

       be forced to plan for the use ofresources for children who are not actually present, even

      though the census data would say that they are.

       15.    As for timing,the census delays will result in less time for me as a voter to

       evaluate my choice ofcandidates for every districted election.

       16.    Pursuant to 28 U.S.C. § 1746,I declare under penalty ofperjury that the foregoing

       is true and correct.



Dated: March el:'; 2021



Camaran Williams
